DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 5, 12, and 19, the claims recite multiple steps to detect “if” a recited condition is true followed by performing actions related to the “if” condition being detected. It is unclear if the claimed actions are required to be performed (and thus the recited “if” condition is required to be true), or if instead the “if” conditions are intended to be optional and thus the claimed actions based on the recited “if” conditions are thus also optional based on the “if” condition being detected. For instance, the claims recite “detecting if a producer is moved out of the cluster” followed by “utilizing the cluster head to determine one or more cluster members for cache replacement of the moved producer within the cluster” and it is unclear if “utilizing the cluster head to determine one or more cluster members for cache replacement of the moved producer within the cluster” is required to be performed when the claims may be broadly reasonably interpreted as not detecting that a producer is moved out of the cluster. Similarly, the claims also recite “detecting if a consumer is moved out of the cluster” followed by “tracking a new target cluster for the moved consumer; and forwarding interest packet-related information for the moved consumer towards the new target cluster” and it is unclear if “tracking a new target cluster for the moved consumer; and forwarding interest packet-related information for the moved consumer towards the new target cluster” are required to be performed when the claims may be broadly reasonably interpreted as not detecting that a consumer has moved out of the cluster. Claims 5, 12, and 19 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly wherein the “if” conditions may be broadly reasonably interpreted as not occurring and thus the claimed “utilizing,” “tracking,” and “forwarding” steps may be broadly reasonably interpreted as optional based on whether the “if” condition occurs. The Examiner will still attempt to provide the teachings of any applied art to such claim limitations if possible for the purpose of compact prosecution. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Gohar et al., “Cluster-based device mobility management in named data networking for vehicular network”, Mobile Information Systems, August 2018 (Gohar hereinafter) in view of Chaves et al. (US 2020/0202706, Chaves hereinafter, support for cited subject matter exists in provisional application No. 62/782,573, filed on Dec. 20, 2018).	Regarding claims 1, 8, and 15, Gohar teaches a method and a semiconductor package apparatus for use with vehicle-related information (The devices discussed throughout Gohar including producer, consumer, and cluster head devices may be broadly reasonably interpreted as including generic hardware such as semiconductors and thus may be broadly reasonably interpreted as a semiconductor package apparatus. As can be seen in at least the title and the first paragraph of Section 2, vehicular networks may be used and thus such a semiconductor package apparatus may also be broadly reasonably interpreted as being “for use with vehicle-related information”; Gohar; Figs. 1-4; Sections 1 and 4.1-4.4), configured to: 		identify a cluster head for a cluster of vehicles (At least Section 4.1 discusses sending location information to cluster heads, which may be broadly reasonably interpreted as including utilizing the cluster head to assist in-networking caching of one or more of data and functions. At least Section 4.2 discusses the transmission of attachment information to the cluster head, which may also be broadly reasonably interpreted as including identifying a cluster head for a cluster of devices. At least Section 4.3 discusses selection of cluster heads, which may additionally be broadly reasonably interpreted as including identifying a cluster head for a cluster of devices. At least section 4.4 discusses operations of cluster heads including devices connecting to a cluster head, which may also be broadly reasonably interpreted as including identifying a cluster head for a cluster of devices. Gohar may thus be broadly reasonably interpreted as teaching identifying a cluster head for a cluster of devices; Gohar; Figs. 1-4; Sections 2 and 4.1-4.4), 		utilize the cluster head to assist in-networking caching of one or more of data and functions (At least Section 4.1 discusses sending location information to cluster heads such that the cluster head is aware of the location of cached data, which may be broadly reasonably interpreted as including utilizing the cluster head to assist in-networking caching of one or more of data and functions. At least Section 4.2 discusses the transmission of attachment information to the cluster head such that the cluster head is aware of the location of cached data, which may also be broadly reasonably interpreted as including utilizing the cluster head to assist in-networking caching of one or more of data and functions. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data, which may also be broadly reasonably interpreted as including utilizing the cluster head to assist in-networking caching of one or more of data and functions. Gohar may thus be broadly reasonably interpreted as teaching utilizing the cluster head to assist in-networking caching of one or more of data and functions; Gohar; Figs. 1-4; Sections 4.1-4.4), 		utilize the cluster head to coordinate discovery of one or more of an availability of functions, data cache resources, and compute resources in the proximity of the cluster head (At least Section 4.1 discusses sending location information to cluster heads such that the cluster head is aware of the location of cached data, which may be broadly reasonably interpreted as including utilizing the cluster head to coordinate discovery of one or more of an availability of functions, data cache resources, and compute resources in the proximity of the cluster head. At least Section 4.2 discusses the transmission of attachment information to the cluster head such that the cluster head is aware of the location of cached data, which may also be broadly reasonably interpreted as including utilizing the cluster head to coordinate discovery of one or more of an availability of functions, data cache resources, and compute resources in the proximity of the cluster head. At least Section 4.3 discusses selecting a cluster head capable of providing easy connectivity to other cluster heads, that knows the addresses of other cluster heads, and that are connected directly with other cluster heads such that cluster heads may coordinate discovery and delivery of data, which may additionally be broadly reasonably interpreted as including utilizing the cluster head to coordinate discovery of one or more of an availability of functions, data cache resources, and compute resources in the proximity of the cluster head. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data, which may also be broadly reasonably interpreted as including utilizing the cluster head to coordinate discovery of one or more of an availability of functions, data cache resources, and compute resources in the proximity of the cluster head. Gohar may thus be broadly reasonably interpreted as teaching utilizing the cluster head to coordinate discovery of one or more of an availability of functions, data cache resources, and compute resources in the proximity of the cluster head; Gohar; Figs. 1-4; Sections 4.1-4.4), and 		utilize the cluster head to coordinate one or more of producer mobility and consumer mobility (At least Section 4.1 discusses sending location information to cluster heads such that the cluster head is aware of the location of cached data for delivery of cached producer data to consumers when producers or consumers are mobile, which may be broadly reasonably interpreted as including utilizing the cluster head to coordinate one or more of producer mobility and consumer mobility. At least Section 4.2 discusses the transmission of attachment information to the cluster head such that the cluster head is aware of the location of producers having cached data, which may also be broadly reasonably interpreted as including utilizing the cluster head to coordinate one or more of producer mobility and consumer mobility. At least Section 4.3 discusses selecting a cluster head capable of providing easy connectivity to other cluster heads, that knows the addresses of other cluster heads, and that are connected directly with other cluster heads such that cluster heads may coordinate discovery and delivery of data, which may additionally be broadly reasonably interpreted as including utilizing the cluster head to coordinate one or more of producer mobility and consumer mobility. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data based on the current location of producers and consumers, which may also be broadly reasonably interpreted as including utilizing the cluster head to coordinate one or more of producer mobility and consumer mobility. Gohar may thus be broadly reasonably interpreted as teaching utilizing the cluster head to coordinate one or more of producer mobility and consumer mobility; Gohar; Figs. 1-4; Sections 4.1-4.4).	However, Gohar does not specifically disclose at least one non-transitory machine-readable medium including instructions for vehicular networking and the apparatus is a semiconductor package apparatus for use with autonomous vehicle-related information, comprising:	one or more substrates; and 	processing circuitry coupled to the one or more substrates, wherein the processing circuitry is at least partly implemented in one or more of configurable circuitry or fixed-functionality circuitry, the processing circuitry coupled to the one or more substrates to perform the functionality of the apparatus; and	wherein the vehicles are autonomous vehicles.	Chaves teaches at least one non-transitory machine-readable medium including instructions for vehicular networking (The functionality discussed in Chaves (such as that related to vehicular networking) may be stored on a non-transitory computer-readable medium; Chaves; [0003], [0027], [0030], [0138]) and the apparatus is a semiconductor package apparatus for use with autonomous vehicle-related information (The functionality discussed in Chaves (such as that related to autonomous vehicle-related information) may be may be implemented using a variety of different processing circuitry that may be broadly reasonably interpreted as a semiconductor package apparatus for use with autonomous vehicle-related information; Chaves; [0003], [0027], [0029]-[0030], [0136]-[0138]), comprising:	one or more substrates (The apparatus is described as having substrate; Chaves; [0029]); and 	processing circuitry coupled to the one or more substrates (The apparatus is described as having components of circuits residing on the same substrate, which may be broadly reasonably interpreted as processing circuitry coupled to the one or more substrates; Chaves; [0029]), wherein the processing circuitry is at least partly implemented in one or more of configurable circuitry or fixed-functionality circuitry, the processing circuitry coupled to the one or more substrates to perform the functionality of the apparatus (Chaves describes a variety of types of circuitry that may be coupled to substrate and that may be broadly reasonably interpreted as being at least partly implemented in one or more of configurable circuitry or fixed-functionality circuitry that may perform the functionality of the apparatus; Chaves; [0029], [0136]-[0138]); and	wherein the vehicles are autonomous vehicles (Vehicles involved in V2X communication may include autonomous vehicles; Chaves; [0003], [0027], [0030]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chaves regarding V2X transmission for autonomous vehicles with the teachings as in Gohar device mobility in vehicle-to-vehicle networks. The motivation for doing so would have been to increase performance of autonomous driving by increasing the certainty of important pieces of information (Chaves; [0034]).	Regarding claims 2, 9, and 16, Gohar and Chaves teach the limitations of claims 1, 8, and 15 respectively.	Gohar further teaches the processing circuitry is further to: 	select the cluster head based at least in part on computational resources of two or more cluster head candidates (At least Section 4.1 discusses selecting a cluster head based on storage capacity and energy, which may also be broadly reasonably interpreted as selecting the cluster head based at least in part on computational resources of two or more cluster head candidates. At least Section 4.3 discusses selecting a cluster head based on available memory, which may also be broadly reasonably interpreted as selecting the cluster head based at least in part on computational resources of two or more cluster head candidates; Gohar; Figs. 1-4; Sections 4.1 and 4.3).	Regarding claims 3, 10, and 17, Gohar and Chaves teach the limitations of claims 1, 8, and 15 respectively.	Gohar further teaches the processing circuitry is further to: 	identify popular information in a geo-location of the cluster head (At least Section 4.4 discusses an example wherein a cluster head may retrieve content (e.g., “contentsource/realtime/video1”) for User A and then cache such content in its content store (CS) table such that the cluster head is able to send the same data to User B after User B sends interest packets for the same data through a different router. Such content requested by both User A and User B may be broadly reasonably interpreted as popular information in a geo-location of the cluster head, and thus Gohar may be broadly reasonably interpreted as identifying popular information in a geo-location of the cluster head; Gohar; Figs. 1-4; Section 4.4); and 	utilize the cluster head to determine where to cache the popular information (At least Section 4.4 discusses an example wherein a cluster head may retrieve content (e.g., “contentsource/realtime/video1”) for User A and then cache such content in its content store (CS) table such that the cluster head is able to send the same data to User B after User B sends interest packets for the same data through a different router. Such caching of content by the cluster head may be broadly reasonably interpreted as utilizing the cluster head to determine where to cache the popular information; Gohar; Figs. 1-4; Sections 1 and 4.4).	Regarding claims 4, 11, and 18, Gohar and Chaves teach the limitations of claims 1, 8, and 15 respectively.	Gohar further teaches the processing circuitry is further to: 	provide one or more of service and resource availability-related information updates from each cluster member to the cluster head (At least Section 4.1 discusses sending location information to cluster heads such that the cluster head is aware of the location of cached data for delivery of cached producer data to consumers when producers or consumers are mobile, which may be broadly reasonably interpreted as including providing one or more of service and resource availability-related information updates from each cluster member to the cluster head. At least Section 4.2 discusses the transmission of attachment information to the cluster head such that the cluster head is aware of the location of producers having cached data, which may also be broadly reasonably interpreted as including providing one or more of service and resource availability-related information updates from each cluster member to the cluster head. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data in cases of producer and consumer mobility, which may also be broadly reasonably interpreted as including providing one or more of service and resource availability-related information updates from each cluster member to the cluster head. Gohar may thus be broadly reasonably interpreted as teaching providing one or more of service and resource availability-related information updates from each cluster member to the cluster head; Gohar; Figs. 1-4; Sections 4.1-4.4); 	provide aggregated service and resource availability-related information from the cluster head to the cluster members (At least Section 4.1 discusses diverting pending interest packets toward cluster member devices based on current location information of such devices, and such pending interest packets may be broadly reasonably interpreted as being “service information” as well as being information that is related to resource availability of requested content. Such diversion of pending interest packets may thus be broadly reasonably interpreted as providing aggregated service and resource availability-related information from the cluster head to the cluster members. At least Section 4.2 discusses the transmission of requested content information (i.e., aggregated service and resource availability-related information) to cluster members based on the location of the producer and the location of cached information, which may also be broadly reasonably interpreted as including providing aggregated service and resource availability-related information from the cluster head to the cluster members. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data (i.e., aggregated service and resource availability-related information) in cases of producer and consumer mobility, which may also be broadly reasonably interpreted as including providing aggregated service and resource availability-related information from the cluster head to the cluster members. Gohar may thus be broadly reasonably interpreted as teaching providing aggregated service and resource availability-related information from the cluster head to the cluster members; Gohar; Figs. 1-4; Sections 4.1-4.4); and 	provide additional service and resource availability-related information from the cluster head to one or more neighbor cluster head (Cluster heads may send periodic updates about connected devices (e.g., consumers and producers as well as mobility information related to such devices) to each other, and such data may be broadly reasonably interpreted as additional service and resource availability-related information. Gohar may thus be broadly reasonably interpreted as teaching providing additional service and resource availability-related information from the cluster head to one or more neighbor cluster head; Gohar; Sections 4.1-4.4).	Regarding claims 5, 12, and 19, Gohar and Chaves teach the limitations of claims 1, 8, and 15 respectively.	Gohar further teaches the processing circuitry is further to: 	detect if a producer is moved out of the cluster (At least Section 4.1 discusses sending location information to cluster heads such that the cluster head is aware of the location of cached data for delivery of cached producer data to consumers when producers or consumers are mobile, which may be broadly reasonably interpreted as including detecting if a producer is moved out of the cluster. At least Section 4.2 discusses the transmission of attachment information to the cluster head such that the cluster head is aware of the location of producers having cached data, which may also be broadly reasonably interpreted as including detecting if a producer is moved out of the cluster. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data in cases of producer and consumer mobility, which may also be broadly reasonably interpreted as including detecting if a producer is moved out of the cluster. Gohar may thus be broadly reasonably interpreted as teaching detecting if a producer is moved out of the cluster; Gohar; Figs. 1-4; Sections 4.1-4.4); 	utilize the cluster head to determine one or more cluster members for cache replacement of the moved producer within the cluster (At least Section 4.4 discusses an example wherein a cluster head may retrieve content (e.g., “contentsource/realtime/video1”) for User A and then cache such content in its content store (CS) table such that the cluster head is able to send the same data to User B after User B sends interest packets for the same data. Such caching of content by the cluster head may be broadly reasonably interpreted as utilizing the cluster head to determine one or more cluster members for cache replacement of such data. At least Sections 4.1-4.2 and 4.4 discuss tracking mobility information of producers, and thus the cluster head may also be broadly reasonably interpreted as caching information (such as is discussed in at least Section 4.4) for moved producers. Gohar may thus be broadly reasonably interpreted as utilizing the cluster head to determine one or more cluster members for cache replacement of the moved producer within the cluster; Gohar; Figs. 1-4; Sections 1 and 4.4); 	detect if a consumer is moved out of the cluster (At least Section 4.1 discusses sending location information to cluster heads such that the cluster head is aware of the location of cached data for delivery of cached producer data to consumers when producers or consumers are mobile, which may be broadly reasonably interpreted as including detecting if a consumer is moved out of the cluster. At least Section 4.2 discusses the transmission of attachment information to the cluster head such that the cluster head is aware of the location of devices (e.g., consumers), which may also be broadly reasonably interpreted as including detecting if a consumer is moved out of the cluster. At least section 4.4 discusses operations of cluster heads including routing of interest packets for cached data and delivery of such cached data in cases of producer and consumer mobility, which may also be broadly reasonably interpreted as including detecting if a consumer is moved out of the cluster. Gohar may thus be broadly reasonably interpreted as teaching detecting if a consumer is moved out of the cluster; Gohar; Figs. 1-4; Sections 4.1-4.4); 	track a new target cluster for the moved consumer (Tracking mobility/current location data for all of the devices across multiple clusters as is discussed throughout at least Sections 4.1-4.4 may be broadly reasonably interpreted as including tracking a new target cluster for moved consumers when such consumers move to new clusters; Gohar; Figs. 1-4; Sections 4.1-4.4); and 	forward interest packet-related information for the moved consumer towards the new target cluster (As is discussed throughout at least Sections 4.1-4.4, interest packets and their related information (e.g., at least content requested by interest packets) may be forwarded to moved consumers based on their mobility data, including to new clusters when such consumers move to new clusters. Gohar may thus be broadly reasonably interpreted as forwarding interest packet-related information for the moved consumer towards the new target cluster. As was also discussed in the 35 U.S.C. 112(b) rejection above, the Examiner would also like to note that the recited “if” conditions are being broadly reasonably interpreted as potentially not occurring, and using such an interpretation is it is not required for the prior art to teach the limitations recited in claims 5, 12, and 19 (although the Examiner does believe that the prior art teaches these limitation as was described in this rejection); Gohar; Figs. 1-4; Sections 4.1-4.4).	Regarding claims 6, 13, and 20, Gohar and Chaves teach the limitations of claims 1, 8, and 15 respectively.	Gohar further teaches the processing circuitry is further to: 	forward data based on cluster-related information (At least Section 4.4 discusses an example wherein a cluster head may retrieve content (e.g., “contentsource/realtime/video1”) for User A and then cache such content in its content store (CS) table such that the cluster head is able to send the same data to User B after User B sends interest packets for the same data through a different router, which may be broadly reasonably interpreted as forwarding data based on cluster-related information; Gohar; Figs. 1-4; Sections 1 and 4.4).	Regarding claims 7, 14, and 21, Gohar and Chaves teach the limitations of claims 1, 8, and 15 respectively.	Chaves further teaches the processing circuitry coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Circuitry on substrate is described as being comprised of transistors, which may be broadly reasonably interpreted as transistor channel regions that are positioned within one or more substrates; Chaves; [0029], [0137]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chaves regarding V2X transmission for autonomous vehicles with the teachings as in Gohar device mobility in vehicle-to-vehicle networks. The motivation for doing so would have been to increase performance of autonomous driving by increasing the certainty of important pieces of information (Chaves; [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474